DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/20/21 have been received. Claims 1, 2, 5, 10, 11, 12, 16, 17, 18, and 19 have been amended.
Claim Objections
3.	The objections to claims 10-12 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 4 and 16 have been reconsidered and withdrawn. 
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 5 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kraznov et al. (US 2009/0136839) on claim(s) 1, 6-8, 16, and 18 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Fallourd (US 2018/0315965) on claim 4  is/are withdrawn because the Applicant amended the claims.

9.	The rejection under 35 U.S.C. 103 as being unpatentable over Kraznov et al. (US 2009/0136839) in view of Oukassi et al. (US 2012/0321938) on claim 17 is withdrawn because the Applicant amended the claims.
Double Patenting
10.	The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,431,847 on claims 1, 3, 4, 5, 7, 8, 9, 10, 16, and 17 has been reconsidered and withdrawn.
EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Kroczynski on 3/4/21.
The application has been amended as follows.
12.	Claim 3 has been amended to: The stacked battery structure of claim 1, wherein the two or more battery layers have a common planar structure, and [[the through via has a plurality of sections,]] the plurality of sections having a same shape and a same dimension, the plurality of sections and the common planar structure being shifted along a direction in the [[a]] horizontal plane of the substrate.
Claim 13 has been amended to: The stacked battery structure of claim 12, wherein an upper one of the two or more  stacked  solid battery layers has a larger section than a lower one of the two or more stacked solid battery layers.
Allowable Subject Matter
14.	Claims 1-20 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into  independent claims 1 and 16, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 10/21/20 and apply herein.
16.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for previously indicated allowable claims 9-15 are substantially the same as provided in the Office Action mailed 10/21/20 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724